UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 16-1037


In Re:   ANTON JOHNSON,

                Petitioner.




              On Petition for Writ of Habeas Corpus.


Submitted:   May 12, 2016                     Decided:    June 9, 2016


Before SHEDD and    THACKER,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Petition dismissed by unpublished per curiam opinion.


Anton Johnson, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Anton   Johnson    filed   a     petition   for     an   original    writ   of

habeas corpus challenging his civil commitment as a “sexually

dangerous     person”   under    the    Adam    Walsh     Child   Protection      and

Safety   Act,     18    U.S.C.    §§ 4247-4248          (2012).      This    court

ordinarily      declines    to      entertain      original       habeas    corpus

petitions under 28 U.S.C. § 2241 (2012), and this case provides

no reason to depart from the general rule.                     Moreover, we find

that the interest of justice would not be served by transferring

the case to the district court.                See 28 U.S.C. § 1631 (2012).

Accordingly, we deny Johnson leave to proceed in forma pauperis

and   dismiss    the    petition.       We     dispense    with    oral    argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                               PETITION DISMISSED




                                         2